Case 14-14553        Doc 28     Filed 12/10/18     Entered 12/10/18 16:14:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 14553
         Staci L Reddiex

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/18/2014.

         2) The plan was confirmed on 07/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/13/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $4,491.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-14553             Doc 28   Filed 12/10/18    Entered 12/10/18 16:14:00                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $26,604.00
           Less amount refunded to debtor                          $571.35

 NET RECEIPTS:                                                                                     $26,032.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,028.89
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,028.89

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP            Unsecured            NA         354.00           354.00        354.00         0.00
 Bank of America                   Unsecured         800.00           NA               NA            0.00        0.00
 Capital One Auto Finance          Unsecured            NA       3,675.72         3,675.72      3,675.72         0.00
 Capital One Auto Finance          Secured       15,414.00     12,625.00        12,625.00      12,625.00    1,194.47
 Cavalry Investments LLC           Unsecured            NA         399.51           399.51        399.51         0.00
 Comcast                           Unsecured         241.00           NA               NA            0.00        0.00
 Illinois Bell Telephone Company   Unsecured            NA         108.47           108.47        108.47         0.00
 Illinois Dept of Revenue 0414     Priority          250.00        443.20           443.20        443.20         0.00
 Illinois Dept of Revenue 0414     Unsecured           0.00         31.84            31.84          31.84        0.00
 Internal Revenue Service          Priority       1,156.00       1,190.10         1,190.10      1,190.10         0.00
 Internal Revenue Service          Unsecured           0.00        126.12           126.12        126.12         0.00
 Jefferson Capital Systems LLC     Unsecured         138.00        138.67           138.67        138.67         0.00
 Nicor Gas                         Unsecured         200.00           NA               NA            0.00        0.00
 Peoples Energy Corp               Unsecured         500.00        506.41           506.41        344.42         0.00
 Resurgent Capital Services        Unsecured           0.00        372.24           372.24        372.24         0.00
 TCF National Bank                 Unsecured      2,500.00            NA               NA            0.00        0.00
 US Cellular                       Unsecured         251.00           NA               NA            0.00        0.00
 Village of Bellwood               Unsecured         200.00           NA               NA            0.00        0.00
 Webbank-Fingerhut                 Unsecured         138.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-14553        Doc 28      Filed 12/10/18     Entered 12/10/18 16:14:00             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $12,625.00         $12,625.00           $1,194.47
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $12,625.00         $12,625.00           $1,194.47

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,633.30          $1,633.30              $0.00
 TOTAL PRIORITY:                                          $1,633.30          $1,633.30              $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,712.98          $5,550.99              $0.00


 Disbursements:

         Expenses of Administration                             $5,028.89
         Disbursements to Creditors                            $21,003.76

 TOTAL DISBURSEMENTS :                                                                     $26,032.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
